Citation Nr: 9935546	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971, from September 1979 to October 1982, and again 
from March 1984 to November 1984.  He also reported periods 
of service with the Reserves and the National Guard, with the 
latest ending in July 1986.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied the veteran's 
claim of service connection for a bilateral hip disorder.  
Following an August 1997 hearing at the RO, an October 1997 
rating decision confirmed the April 1997 denial. 

The Board notes that, while the veteran initially requested 
the opportunity to appear for a hearing before a member of 
the Board, he indicated by a June 1999 letter that he wished 
to cancel that hearing.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record shows that the veteran 
currently has a disorder of both hips.

3.  The evidence of record does not establish a relationship 
between the current bilateral hip disorder and the veteran's 
active military service.


CONCLUSION OF LAW

The veteran does not have a bilateral hip disorder as the 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the veteran's service medical records reveals no 
complaints or findings indicative of a hip disorder of any 
kind.  While records show he had headaches after striking the 
posterior of his head against the ground following an April 
1984 parachute jump during gusty winds, these records fail to 
indicate any involvement of the hips or the lower 
extremities.  Reports of medical examinations through 1986 
show that the veteran's spine, his musculoskeletal system, 
and his lower extremities were all evaluated as normal.  
Similarly, reports of medical history dated through service, 
and as late as May 1986, indicate that the veteran himself 
thought that he was in excellent health, stating no prior 
history of problems with his bones or joints. 

In December 1996, the veteran submitted a claim for service 
connection for a breakdown of the hips, stated to have been 
due to parachute landing falls from training with Ranger and 
Special Forces Units. 

Private medical records show that Dr. Thomas F. Brockmeyer 
treated the veteran for hip problems from August 1995 through 
February 1997.  An August 1995 record noted that the veteran 
had a four-week history of severe right groin pain with any 
attempted motion, a marked antalgic limp, and pain with 
rotation.  It was reported that the veteran had a history of 
trauma with "helicopter injury" in the past as well as a 
history of daily alcohol use.  Physical examination revealed 
definite tenderness in the groin, with no rotation at all.  
X-rays showed Grade 3-4 AVN (avascular necrosis) at this 
point.  The examiner noted that there was certainly some 
collapse of the femoral head and that there appeared to be 
some joint space narrowing beginning as well.  The results of 
an August 1995 MRI were reportedly consistent with avascular 
necrosis.  A slight flattening of the femoral head consistent 
with mild subchondral collapse was also reported.  The 
impression was Stage IV avascular necrosis of the right hip.  
Total right hip arthroplasty was performed in November 1995.  
Following a November 1996 MRI confirming Grade IV avascular 
necrosis of the left hip, the veteran underwent a total left 
hip arthroplasty in January 1997.  

Private medical records from Kevin E. McGovern, M.D., 
indicate that the veteran was seen in November 1996 with 
complaints of severe left hip pain.  It was noted that he 
reported having had no specific injury to his left hip, just 
increasing pain over a period of several weeks.  Physical 
examination of the left hip revealed that motion was 
decreased and caused severe pain.  Tenderness was reported in 
the groin and along the greater trochanter.  X-rays of the 
left hip revealed an irregularity of the femoral head which 
included a slight collapse of the superior aspect and 
increased density.  The impression was probable avascular 
necrosis.  A November 1996 report indicated that an MRI scan 
confirmed the diagnosis of avascular necrosis of the left 
hip, and the possibility of a left total hip replacement was 
discussed.  Records show that the veteran underwent a total 
left hip replacement in January 1997 and had followup 
treatment with Dr. McGovern through February 1997.  

In an April 1997 memorandum, a VA physician essentially 
indicated it was his opinion that the veteran's avascular 
necrosis of the hips was idiopathic, without association of 
any disease except possibly alcohol abuse.  He specifically 
noted that, if the avascular necrosis was related to trauma, 
it certainly was not related to military service ten years 
earlier.

With his May 1997 VA Form 9, the veteran submitted a 
statement indicating he had sustained injury to his hips 
while performing parachute jumps in Ranger Training programs 
from 1979-1982.  Specifically, he noted that the hip pain 
began after he was forced to execute a parachute-landing fall 
(PLF) that involved a 20-foot free fall to the ground.  The 
veteran reported that the pain increased when he had to 
travel long distances on foot carrying a 60-pound rucksack.  
He stated that he was treated only with Tylenol during 
service, and that reporting these types of aches and pains 
was frowned upon.  He further noted that, while he had 
reported the hip pain during his separation examination in 
1982, his complaints were not written down.  The veteran went 
on to indicate that, after discharge, he had joined the U.S. 
Army Special Forces Group in the U.S. Army Reserves, which 
required more parachute jumps.  He stated that he was injured 
in another PLF in 1984 that resulted in problems walking, a 
limp, and pneumonia.  The veteran noted that he reported his 
hip complaints prior to discharge but was only told to take 
Tylenol and rest.  He indicated that he was not given an 
examination upon separation from service.  The veteran noted 
that he eventually left the Special Forces Reserves in 
September 1985 due to hip pain.  He stated that he did not 
seek treatment from 1986 through 1994 because his civilian 
jobs did not afford him health insurance to have his hips 
examined with an MRI.  He noted that, after receiving medical 
insurance benefits from a new employer, he began seeing 
private orthopedists for his hip problems.  He stated that, 
the by the time he saw orthopedic physicians, they told him 
that he had waited too long and that there was really nothing 
they could do short of surgery.

In an August 1997 letter, Charu P. Mehta, M.D., reported that 
she had treated the veteran for severe pain in the left hip 
since October 1996.  Dr. Mehta stated that the veteran's 
disorder of the hips resulted from his training and duties as 
a paratrooper in the service.  Dr. Mehta reported that she 
had treated several patients with similar symptoms while 
working for several years at the VA hospital in Battle Creek, 
Michigan.

During his August 1997 hearing, the veteran reported that he 
had experienced no problems with his hips prior to entering 
service in 1970.  He stated that he had done between 45 and 
55 parachute jumps while in service.  He noted that in 1979 
he injured his left ankle in a fall and rolled onto his right 
hip.  He said that he shied away from seeking medical 
treatment for fear of not being able to continue with the 
program and attend advanced courses.  He stated that in June 
1984, while going though a Special Forces qualification 
officer's course, he took a nasty parachute-landing fall 
resulting in severe pain to the lower back and hips.  He 
reported that, while stationed in England, he had a parachute 
landing fall from a helicopter in April 1985 which caused 
trauma to the head, neck, back, hips, and ankles.

Also at the hearing, the veteran noted that other inservice 
trauma included training during Ranger school which involved 
running in combat boots with heavy rucksacks.  He stated that 
he saw physician's assistants during this time, but, since 
nothing was broken, they only advised that he take Advil or 
ibuprofen.  He testified that he did not whether any records 
were kept regarding these visits to physician's assistants.  
He stated that the hip problems bothered him throughout the 
remainder of his time in the service.  The veteran noted that 
he did not seek medical treatment at separation from service 
because he did not want his discharge to be held up, since he 
had a job waiting for him within a week.  Additionally, the 
veteran stated that he did not seek treatment shortly after 
service because he did not have any health insurance.  He 
noted that it was not until he landed a secure job in 1994 
that he began to seek treatment for his hips.  He reported 
that, when he began treatment with Dr. Brockmeyer, the 
physician told him that he had waited too long and that 
surgery was necessary.  He testified that his private 
physician, Dr. Mehta, believed his problems were due to 
inservice trauma.  Responding to questions regarding a 
notation "recent injury" in a 1995 medical record, the 
veteran stated that he had been pushing a company vehicle and 
that the hip began bothering soon thereafter.  He stated that 
the doctors suggested that the hip was already damaged and 
that it was like an eggshell waiting to crack at the time the 
veteran began pushing the truck.

On an October 1997 VA medical review and opinion report, it 
was noted that the veteran's service medical records showed 
no evidence of a problem with the hips during service.  The 
physician noted, having reviewed the claims file, that the 
veteran was a daily alcohol user and that he had undergone 
right and left hip surgery due to avascular necrosis.  He 
stated that the likelihood that the veteran had avascular 
necrosis for ten years in an asymptomatic state, without any 
difficulty, was reported to be not possible and not 
entertainable.  The VA physician noted the veteran's 
assertion that it was repeated inservice trauma, and not 
avascular necrosis, that had caused severe arthritis of the 
hips.  He further indicated that the records clearly indicate 
the veteran had bilateral aseptic necrosis and that bilateral 
aseptic necrosis in a middle-aged man with daily alcohol use 
is almost certainly the result of alcohol.  The physician 
noted that there was a very unlikely chance that the necrosis 
could possibly be spontaneous, or that the veteran could have 
a collagen vascular disease.  He reported however, that there 
was no indication of this in the records.  The physician 
concluded by finding that, in  his opinion, after 
consultation with other physicians, there is no likelihood 
that the veteran's aseptic necrosis of both hips was 
secondary to trauma sustained while in the service.

In December 1997, duplicative copies of records from Dr. 
Brockmeyer were added to the claims file.    

In July 1999, the veteran's service representative submitted 
four additional records and noted that the veteran wished to 
waive his right to have this evidence reviewed initially by 
the agency of original jurisdiction.  These records included 
an October 1997 letter from the veteran's neighbor, who 
stated that, while the veteran was very active prior to going 
into service, his activity had been quite limited since his 
return home in 1984.  He stated that the veteran no longer 
participated in sports, that he had problems walking, and 
that he sometimes had to be driven to the hospital or to the 
pharmacy to get medication for pain in the hips.  In a second 
letter, another of the veteran's neighbors noted that he has 
observed the veteran having problems associated with his hips 
since 1989.  With these two statements there is also a letter 
from Dr. Mehta that is essentially an exact copy of the 
earlier noted statement from Dr. Mehta with some additional 
notes indicating what the veteran told her regarding his 
period of service.  In the fourth letter submitted at that 
time, the veteran's pharmacist asserted that the veteran was 
a customer of his from 1984 through 1989 and that, during 
this time, he purchased numerous prescription and over-the-
counter medications in an attempt to combat pain in the hips.  
The pharmacist noted that, on many occasions, the veteran 
came into his establishment walking with a limp and showing 
signs of obvious pain.  He also noted that there were times 
when the medication had to be delivered.  

II. Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a disability is shown to be chronic during 
service (or within an applicable postservice presumptive 
period under 38 C.F.R. § 3.307), subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In order to show that a claim for 
service connection is well grounded, there must be competent 
evidence of: (1) a current disability (a medical diagnosis); 
(2) the incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and (3) a nexus (that is, 
a connection, based upon competent medical evidence) between 
the inservice injury or aggravation and the current 
disability.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) 
(en banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 
"Although the claim need not be conclusive, the statute [38 
U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998);  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

The Board is satisfied that all relevant facts have been 
properly developed in this matter.  Based upon the documented 
presence of a current bilateral hip disorder, the objective 
evidence of an inservice parachute landing fall, and upon a 
private physician's finding of a relationship between the 
veteran's bilateral hip disorder and his inservice trauma 
from falls, we have determined that this claim satisfies the 
three prongs of the Caluza test, above.  Thus, the 
appellant's claim for service connection for a bilateral hip 
disorder is well grounded.

However, the establishment of a well-grounded claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive, and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant. Gilbert, supra.  Once a claim is well grounded, 
the presumption that statements in favor of the claim are 
entitled to full weight no longer applies, and it is the task 
of the Board to assess the credibility and probative value of 
the evidence and render its decision. See, e.g., Evans v. 
West, 12 Vet.App. 22, 30 (1998).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, supra, at 54.  Moreover, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102 (1998).

In the instant matter, while the veteran's service medical 
records reveal that he was treated for headaches following a 
parachute landing fall, the record is devoid of any 
indication that the veteran ever injured his hips during the 
parachute landing fall or at any other time during service.  
To the contrary, the examination reports showed that the 
veteran's lower extremities, his spine, and his 
musculoskeletal system were always evaluated as normal during 
service.  Similarly, the veteran never reported hip problems 
on inservice reports of medical history and he did not seek 
medical treatment for hip problems for many years after 
service.  Objective medical evidence indicates that the 
veteran was first treated for hip problems in 1995, at which 
time he was diagnosed with Stage IV avascular necrosis in the 
right hip.  Avascular necrosis was diagnosed in the left hip 
in 1996.  

Regardless of the dearth of inservice hip symptomatology and 
the complete lack of objective medical evidence showing the 
presence of a hip problem prior to 1995, the veteran's claim 
is supported by:  his own assertions and statements during 
his hearing; statements from neighbors indicating that the 
veteran had a hip problem soon after service; a statement 
from his pharmacist attesting to the fact that from 1984 to 
1989 he sold the veteran medication to relieve pain due to a 
hip disorder which caused visible limping; and the opinion of 
the veteran's private physician, Dr. Mehta, which states the 
veteran's hip problem resulted from his training and his 
duties as a paratrooper.  

In assessing the above noted pillars supporting the veteran's 
claim, the Board first notes that the lay statements from the 
veteran, his neighbors and his pharmacist, while probative 
for relating occurrences which can be observed by laymen, are 
not probative for diagnosing a disorder or its cause (we 
recognize that a pharmacist is a professional person, but not 
in the realm of diagnosis of disease).  This is because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra. 

Turning now to the medical evidence in support of the claim, 
we find that the veteran's claim is supported only by Dr. 
Mehta's opinion, which links his bilateral hip disorder to 
his reports of inservice trauma.  Conversely, in an April 
1997 memorandum, a VA physician reported that the veteran's 
hip disorder was due to avascular necrosis and not to an 
inservice injury occurring 10 years earlier.  After the 
August 1997 hearing, another VA opinion was sought regarding 
the cause of the veteran's bilateral hip disorder.  In an 
October 1997 report, following review of the entire file, 
including the veteran's service medical records, the VA 
physician essentially found that the disorder of the hips was 
due to aseptic avascular necrosis, most likely the result of 
consistent use of alcohol.  That physician specifically 
opined that there is no likelihood that the veteran's aseptic 
necrosis was secondary to trauma sustained while in service.  
After review of all the medical evidence on file, the Board 
finds that the weight of the evidence falls against Dr. 
Mehta's opinion, and against the veteran's claim.  

We note that the veteran presented sworn testimony at his 
hearing to the effect that his serious bilateral hip problem 
is due to inservice trauma.  With all due respect for the 
veteran's forthright testimony, however, we must observe that 
the present claim was brought 10 years after he left service, 
and that he has acknowledged that there is no medical 
evidence of hip problems during service or for many years 
thereafter.  While it is possible that the veteran may have 
injured his hip during service and avoided medical treatment 
until 1995, we must base our decision, on each issue before 
us, upon the evidence of record.  Here the evidence does not 
favor the veteran's claim.  There is no medical evidence of a 
hip problem until many years after service, and the weight of 
the medical testimony of record does not link the veteran's 
avascular necrosis of the hips to inservice trauma. 

As discussed above, there is medical evidence on both sides 
of this claim.  However, we find that the opinions of the VA 
physicians, rendered in April and October 1977, outweigh the 
countervailing statement of the veteran's private physician, 
Dr. Mehta, as to whether there is an etiological connection 
between inservice trauma and the later developing avascular 
necrosis in both hips.  We say this with no lack of respect 
for Dr. Mehta's opinion, but we would be remiss if we did not 
observe that it is essentially conclusory, based upon the 
veteran's status as a former paratrooper, and rendered 
without reference to actual service records or other records 
in the claims file.  We also note that the other statements 
of record from the veteran's physicians, Drs. Brockmeyer and 
McGovern, indicate no relationship between the hip problems 
and military service.

As the Court of Appeals for Veterans Claims has held, "It is 
the Board that must assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another."  Evans v. West, supra, citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  

In view of the foregoing, we find that the preponderance of 
the evidence is against the veteran's claim.  The Board does 
not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but neither he nor his 
representative is competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, Grottveit, supra.

We have considered the benefit of the doubt/reasonable doubt 
doctrine in this case. However, as the evidence is not 
equally balanced, and the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.


ORDER

The claim of entitlement to service connection for a 
bilateral hip disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

